Fourth Court of Appeals
                                   San Antonio, Texas

                                          August 3, 2021

                                      No. 04-21-00059-CV

                             D’SPAIN CONSTRUCTION L.L.C.,
                                       Appellant

                                                 v.

                                    George Samuel LUDOLF,
                                           Appellees

                  From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 20-274
                          Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER

        On April 26, 2021, appellant filed an agreed motion to abate this appeal to allow time for
the finalization of settlement documents. The motion stated the parties reached a settlement that
required surveys and other conditions to be completed by October 1, 2021, and requested
abatement of the appeal until that date. On April 28, 2021, we abated the case until May 28,
2021 and ordered the appellant to file (1) a motion to dismiss the appeal in compliance with
Texas Rule of Appellate Procedure 42.1; (2) a detailed status update; or (3) its brief. On May 24,
2021, the appellant filed a detailed status update, stating that the parties’ surveyor intends to be
done by May 28, 2021, and that the appellant will provide this court with an update on or before
June 28, 2021. On June 16, 2021 we abated the case until July 30, 2021 and ordered the
appellant to complete all requirements and file (1) a motion to dismiss this appeal in compliance
with Texas Rule of Appellate Procedure 42.1; or (2) its brief.

       On July 27, 2021, appellant filed an unopposed motion for abatement extension,
requesting a third extension until August 31, 2021, representing to the court the parties “can
complete the requisite settlement requirements allowing for the voluntary dismissal of this appeal
by August 31, 2021” or sooner, should the parties complete their obligations prior to August 31,
2021.

      The motion is GRANTED. This appeal is ABATED until August 31, 2021. Appellant
is ORDERED to complete all requirements and file, no later than August 31, 2021, (1) a
motion to dismiss this appeal in compliance with Texas Rule of Appellate Procedure 42.1; or (2)
its brief. No further extensions will be granted.




                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2021.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court